Information Disclosure Statement
The information disclosure statement filed on October 12, 2020 does not fully comply with the requirements of 37 CFR 1.98(a)(2)(i) and (ii) because: legible copies of each foreign patent and each publication, other than U.S. patents and U.S. patent application publications, have not been provided. Under 37 C.F.R. 1.98(d), Applicant need not provide legible copies if (1) the earlier application is properly identified in the IDS and is relied on for an earlier effective filing date under 35 U.S.C. 120; and (2) the IDS submitted in the earlier application complies with 37 C.F.R. 1.98(a)-(c). However, Applicant has not properly identified any earlier application in the IDS.
The foreign documents and publications have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-30 are allowed

The following is an Examiner's statement of reasons for allowance: 
Independent claims 1 and 2 recite similar limitations as claim 36 of U.S. Patent 9,105,010 (app. 13/190277) with the exception that in the instant application, the particular information and the sharing control is displayed in an application as opposed to a web page. Independent claims 1 and 2 recite similar limitations as claim 1 of U.S. Patent No. 8,296,644 (app. 13/207382). A terminal disclaimer has been filed on December 9, 2020 to overcome any potential double patenting rejections with regard to 
Independent claim 3 recites similar limitations as claim 89 of U.S. Patent No. 9,105,010 (app. 13/190277) with the exception that in the instant application, the first and second information is displayed in a first application as opposed to a web page, and that activation of the first and second sharing controls causes the first and second links to be transmitted over the network to a second application associated with a second user and a third application associated with a third user, as opposed to being sent to a first group of users and second group of users. As mentioned above, a terminal disclaimer has been filed on December 9, 2020 to overcome any potential double patenting rejections with regard to the ‘010 patent. Independent claim 3 is allowable for similar reasons that made application 13/190277 corresponding to the ‘010 patent allowable.
Independent claim 4 recites similar limitations as claim 72 of U.S. Patent No. 9,105,010 (app. 13/190277) with the exception that in the instant application, (1) the particular information, first sharing control, and second sharing control are displayed in a first application, as opposed to being displayed in a web page, (2) the first link is transmitted over a network to a second application that is associated with a second user, as opposed to being transmitted over a network to a first group of users, and (3) the second link is transmitted over the network to a third application that is associated with a third user, as opposed to being transmitted over a network to a second group of users. As mentioned above, a terminal disclaimer has been filed on December 9, 2020 to overcome any potential double patenting rejections with regard to the ‘010 patent. Independent claim 4 is allowable for similar reasons that made application 13/190277 corresponding to the ‘010 patent allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178